SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

575
KA 08-02634
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

BURNIE E. DANIELS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered December 3, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal mischief in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court